ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                             )
                                         )
General Atomics Systems Integration, LLC )           ASBCA No. 61447
                                         )
Under Contract No. FA8251-12-D-0006      )

APPEARANCES FOR THE APPELLANT:                       Alex D. Tomaszczuk, Esq.
                                                     Meghan D. Doherty, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Michael J. Farr, Esq.
                                                     Lt Col Nathaniel H. Sears, USAF
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 5, 2019



                                             ~££Y MARK A. MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61447, Appeal of General Atomics
Systems Integration, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals